                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF TENNESSEE
                            AT KNOXVILLE
                                  )
                                  )
  UNITED STATES OF AMERICA        )   CASE NO.3:21-MJ-1061
      Plaintiff,                  )   JUDGE POPLIN
                                  )
  VS.                             )
                                  )
  NELSON REPLOGLE                 )
      Defendant.                  )


                  ORDER OF TEMPORARY DETENTION
           PENDING HEARING PURSUANT TO BAIL REFORM ACT


               This matter came before the undersigned for a initial appearance on a

 criminal complaint. Frank Dale, Jr., Assistant United States Attorney, was present

 representing the government, and moved for detention of the defendant. Federal

 Defender Benjamin Gerald Sharp appeared on behalf of the defendant. Counsel for

 the defendant requested a detention hearing in this matter. The Court set a Detention

 Hearing for April 27, 2021 at 1:30 P.m., before Debra C. Poplin, United States

 Magistrate Judge.

               It is therefore ORDERED that:

               (1)    Defendant be detained.;

               (2)    Defendant be committed to the custody of the Attorney
                      General for confinement in a corrections facility separate, to
                      the extent practicable, from persons awaiting or serving
                      sentences or being held in custody pending appeal;


               (3)    Defendant be afforded reasonable opportunity for private



Case 3:21-mj-01061-DCP Document 6 Filed 04/21/21 Page 1 of 2 PageID #: 12
                   consultation with counsel; and

             (4)   On order of a court of the United States or on request of an
                   attorney for the government, the person in charge of the
                   corrections facility in which the defendant is confined
                   deliver the defendant to a United States marshal for the
                   purpose of an appearance in connection with any court
                   proceeding.


             IT IS SO ORDERED.

                          s/Debra C. Poplin
                          United States Magistrate Judge




Case 3:21-mj-01061-DCP Document 6 Filed 04/21/21 Page 2 of 2 PageID #: 13
